Judgment modified by striking therefrom all provisions relating to specific performance and by providing that plaintiff shafi recover from defendant a money judgment only, to wit, a judgment for the sum of $700, with interest from February 2, 1931, and costs. As so modified the judgment is unanimously affirmed, without costs. Findings of fact and conclusions of law inconsistent herewith are reversed and appropriate findings and conclusions wiU be made. No opinion. Present — Lazansky, P. J., Young, Hagarty, Tompkins and Davis, JJ. Settle order on notice.